DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first dot embossments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (US 6,733,866).
Muller discloses a multi-ply tissue product comprising first and second tissue plies (Fig. 1a), the first ply (ply 14) having embossed and unembossed regions (Fig. 1a), the embossed regions comprising a plurality of first embossments (22) arranged in an embossing pattern and defining a dome-like region (region 26) there between, the unembossed region (region between embossments 22) having an upper surface lying in a first tissue product surface plane and the dome-like structure (26) having an upper surface lying in a second tissue product surface plane, wherein the second tissue product surface plane is at least 100 µm above the first tissue product surface plane (col. 2, lines 36-43).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 8,936,845).
Tsai discloses a multi-ply tissue product comprising first and second tissue plies (Figs. 12-14), the first ply (paper layer 1a) having embossed and unembossed regions (Fig. 2), the embossed regions comprising a plurality of first embossments arranged in an embossing pattern and defining a dome-like region there between (raised areas), the unembossed region (area between raised areas) having an upper surface lying in a first tissue product surface plane and the dome-like structure (raised areas) having an upper surface lying in a second tissue product surface plane.
Tsai fails to specifically teach wherein the second tissue product surface plane (top surface of the raised area) being at least 100 µm above the first tissue product surface plane (top surface of the area between raised areas).
Tsai teaches the height of the raised areas being in the range from 0.05-2.0 mm. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heights of the raised areas to have the top surface of the raised area (second tissue product surface plane) be at least 100 µm above the top surface of the area between the raised areas (first tissue product surface plane), if so desired, in order to form the desired three-dimensional pattern.
	Regarding claim 2, Tsai discloses a second ply (ply 1b) having a plurality of second embossments disposed thereon, wherein at least one of the plurality of second embossments nests into the dome-like structure and is bounded by at least two spaced apart first embossments (Figs. 12-14).
	Regarding claim 3, Tsai discloses a third ply (middle ply) disposed between the first and second plies (plies 1a and 1b), wherein the third ply comprises embossments registered with the first embossments and the third ply is bonded to the first ply (Fig. 14).
	Regarding claim 4, Tsai discloses the first embossments are discrete dot embossments, and the second embossments are discrete embossments (Figs. 10-11).
	Regarding claim 8, Tsai discloses the first embossments having a H100 from 700 to about 1000 µm (col. 6, lines 21-23).


Allowable Subject Matter
Claims 5-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach or suggest all the features recited in dependent claim 5-7, 9 and 10.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781